Name: Commission Regulation (EC) No 760/98 of 3 April 1998 amending Regulation (EC) No 658/96 on certain conditions for granting compensatory payments under the support system for producers of certain arable crops
 Type: Regulation
 Subject Matter: cooperation policy;  farming systems;  economic policy;  agricultural policy;  plant product
 Date Published: nan

 Avis juridique important|31998R0760Commission Regulation (EC) No 760/98 of 3 April 1998 amending Regulation (EC) No 658/96 on certain conditions for granting compensatory payments under the support system for producers of certain arable crops Official Journal L 105 , 04/04/1998 P. 0008 - 0011COMMISSION REGULATION (EC) No 760/98 of 3 April 1998 amending Regulation (EC) No 658/96 on certain conditions for granting compensatory payments under the support system for producers of certain arable cropsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for producers of certain arable crops (1), as last amended by Regulation (EC) No 2309/97 (2), and in particular Articles 11(1) and 12 thereof,Whereas Regulation (EEC) No 1765/92 abolished the arrangements based on the register of individual rights for durum wheat and provided for the supplement to the cereals compensatory payment referred to in Title I of that Regulation to be paid to producers of durum wheat in the traditional production zones within the limit of a maximum guaranteed area for each Member State concerned; whereas that maximum area may be distributed among production regions; whereas a de minimis rule on the size of production regions should be introduced to prevent the fragmentation of production regions and comply with the principle of proportionality in the application of any penalties incurred for overshoots; whereas the maximum area was fixed for Italy taking account of the areas subject to five-year set aside; whereas these areas should also be taken into account when determining any breakdown of the maximum area;Whereas the method for calculating any overshoots of the maximum area and a date for communication of such overshoots should be specified; whereas, because of the change in the system, for the first two marketing years for which the new arrangements apply the deadline for notifying the definitive percentage overshoot to the Commission should be postponed;Whereas new areas have been allocated to certain Member States in non-traditional zones; whereas, therefore, the regions in those Member States in which such areas may be located should be defined, as should the method for calculating overshoots;Whereas Regulation (EEC) No 1765/92 provides that certified seed must be used; whereas specific measures should be taken to ensure that such seed is used; whereas, in order to avoid supply difficulties and disturbances on the market in certified seed, a minimum quantity should be fixed, as well as a transitional period for attaining that quantity; whereas, in compliance with the principle of subsidiarity, in view of agronomic diversity in the Member States and regions within the Member States, the Member States concerned should be left to fix the minimum quantity and adopt any transitional measures needed;Whereas Commission Regulation (EC) No 658/96 (3), as last amended by Regulation (EC) No 1779/97 (4), fixes, for the purposes of Article 4(3) and (4) of Regulation (EEC) No 1765/92, certain conditions for entitlement to the supplement to the compensatory payment and the special aid for durum wheat;Whereas Regulation (EC) No 658/96 restricts eligibility for compensatory payments in respect of rape seed to producers who have sown certain varieties and qualities of seed; whereas the moisture content of seeds should be specified for the test to measure the glucosinolate content;Whereas producers can now obtain new varieties of rape seed which meet the eligibility criteria; whereas such varieties should be included in the list;Whereas Article 10(2) of Regulation (EEC) No 1765/92 requires producers of cereals, oil seed and protein crops to have sown their crops by 15 May at the latest; whereas it is necessary to establish a later sowing date for oil seeds; whereas in certain cases the sowing of crops may be delayed beyond 15 May by climatic conditions; whereas it is appropriate to defer the latest sowing date for certain crops in certain areas;Whereas Regulation (EC) No 658/96 lays down a list of those regions; whereas experience has shown that, in the case of France, it is necessary to modify that list;Whereas Regulation (EC) No 658/96 should therefore be amended accordingly;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Joint Management Committee for Cereals, Oils and Fats and Dried Fodder,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EC) No 658/96 is hereby amended as follows:1. Article 4 is amended as follows:(a) paragraph 2 is replaced by the following:'2. Member States shall put into practice a quality policy for rape seed and colza seed by restricting access to the compensatory payments to double zero (00) varieties of rape seed and colza seed. Double zero varieties are those varieties demonstrated to produce seed which has a maximum glucosinolate content of 25 Ã ¬mol/gram for a moisture content of 9 %, determined in accordance with EN ISO 9167-1: 1995, and an erucic acid content of not more than 2 % of total fatty acid content, as determined in accordance with EN ISO 5508: 1995.`;(b) paragraph 3(b) is replaced by the following:'(b) seed being the product of the harvest obtained from the planting of certified seed of a variety listed in Annex II on the same holding, which is shown, by analysis of a representative sample taken by an appointed agent of the competent national authority, to have a glucosinolate content no greater than 18,0 Ã ¬mol/gram for a moisture content of 9 %;`2. Article 6 is replaced by the following:'Article 61. For the purposes of Article 4(3) of Regulation (EEC) No 1765/92, producers in the regions referred to in Annex II to that Regulation shall receive the supplement to the compensatory payment for no more than the number of hectares referred to in Annex III to that Regulation.This supplement shall be granted, in Austria, for the zones in Pannonia listed in Annex Va.2. Where the maximum guaranteed area is distributed among the production regions as specified in the third subparagraph of Article 4(3) of Regulation (EEC) No 1765/92:(a) if the area of a production region is less than 500 ha, the Member States concerned may join the region in question to an adjacent production region;(b) Italy may take account of the areas traditionally sown to durum wheat subject to the five-year set-aside scheme during 1993 to 1997;(c) the Member States concerned shall inform producers and the Commission of the distribution of the maximum guaranteed area not later than 30 September of the marketing year preceding that for which the compensatory payment is applied for.3. To determine whether the maximum guaranteed area has been exceeded, the competent authority of the Member State shall take account, firstly, of the maximum guaranteed area fixed in Annex III to Regulation (EEC) No 1765/92, distributed among regions where applicable, and, secondly, of the sum of areas for which the supplement to the compensatory payment for durum wheat has been applied for, as adjusted in accordance with Article 1(2) of Commission Regulation (EEC) No 2836/93 (*). The areas eligible for the supplement shall be reduced proportionately after application of the first indent of Article 2(6) of Regulation (EEC) No 1765/92.If an overshoot is noted, the Member State shall immediately inform the Commission, not later than 30 September, of the percentage of the overshoot and, where applicable, its distribution among the production regions.For the 1999/2000 and 2000/01 marketing years and by way of derogation from the second subparagraph, the Member State shall inform the Commission not later than 30 September of the forecast percentage overshoot and, where applicable, its distribution among the production regions and not later than 31 December of the definitive percentage overshoot and, where applicable, its distribution among the production regions.4. The special aid referred to in Article 4(4) of Regulation (EEC) No 1765/92 shall be granted, in the zones referred to in Annex VI to this Regulation, within the limit of the number of hectares indicated in Annex IIIa to Regulation (EEC) No 1765/92, in respect of all parcels eligible for the compensatory payment for arable crops referred to in Article 2 of Regulation (EEC) No 1765/92 sown to durum wheat and situated in one of the zones in question.If the sum of the areas under durum wheat for which applications have been submitted for special aid, as adjusted in accordance with Article 1(2) of Regulation (EEC) No 2836/93, exceeds the limits referred to in the first subparagraph, the areas eligible for the special aid shall be reduced proportionally after application of the first indent of Article 2(6) of Regulation (EEC) No 1765/92. The Member State shall immediately inform the Commission, not later than 30 September, of the percentage of the overshoot.For the 1999/2000 and 2000/01 marketing years and by way of derogation from the second subparagraph, the Member State shall inform the Commission before 30 September of the forecast percentage overshoot and not later than 31 December of the definitive percentage overshoot.5. For the purpose of granting the aid for durum wheat referred to in paragraphs 1 and 4, the 'area` aid application referred to in Article 4 of Commission Regulation (EEC) No 3887/92 (**) must give all the particulars needed to identify the plots sown to durum wheat and be accompanied by proof that certified seed has been used.The application for aid for durum wheat shall be subject to:(a) an application for a compensatory payment for the same number of hectares under durum wheat;(b) use of seed certified in accordance with Council Directive 66/402/EEC (***).The varieties not eligible for production aid for durum wheat for the 1992/93 marketing year shall not be eligible pursuant to this Article.6. Member States shall fix the minimum quantity of certified seed to be used in accordance with current agronomic practice in the Member State concerned.If specific measures are needed to facilitate introduction of this obligation, the Member States may provide for a transitional period of not more than three years for attainment of this quantity.They shall inform the Commission by 30 June 1998 at the latest of any measures taken, particularly those involving the minimum quantity and the proof that certified seed has been used.7. The supplement and the special aid for durum wheat shall be paid at the same time as the compensatory payment.(*) OJ L 260, 19. 10. 1993, p. 3.(**) OJ L 391, 31. 12. 1992, p. 36.(***) OJ 125, 11. 7. 1966, p. 2309/66.`;3. Annex II is amended as follows:(a) the following varieties are added to the list:'Adder, Adelie, Alba, Alexis, Angus, Basun, Belmondo, Booster, Boston, Britta, Buffalo, Campus, Canary, Captain, Cleo, Cocoon, Colibri, Colonel, Colosse, Colyse, Comando, Comet, Complex, Concept, Corlee, Corona, Coronet, Corsair, Cosmic, CSH 09, CSH 17, CSH 18, Diego, Eden, Eliot, Elite, Embleme, Enrico, Epik, Erik, Evora, Fimbul, Focus, Folck, Kanela, Kutiba, H3, H4, Harp, Ibrix, Impulse, ISH 95-11, Laser, Leopard, Liratun, Lisabeth, Lorbas, Lucia, Madrigal, Mammut, Maximus, Maximus VA 75, Mocco, Mondea, Morgan, Mustang, Orient, Partner, Pirate, Pluto, Poseidon, Praska, Quantum, Rock, RPC 550, Sandra, Savoy, Savoy VA 75, SH 5005/94, Skye, SPE 520, Superior, Teco, Terra, Troika, Zebra, Zenith.`;(b) the variety 'Maplus` is deleted from the list;4. the title of Annex Va is replaced by the following:'Zones referred to in Article 6(1), second subparagraph`;5. Annex VI is replaced by the Annex to this Regulation;6. in Annex IX, the region 'Franche-ComtÃ ©` is added to the list of French regions within which the latest sowing date for maize is 31 May.Article 2 The 1998/99 marketing year shall be the last in which the variety 'Maplus` shall be eligible for compensatory payments.Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.Points 2, 3(b) and 5 of Article 1 shall apply from the 1999/2000 marketing year.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 3 April 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 181, 1. 7. 1992, p. 12.(2) OJ L 321, 22. 11. 1997, p. 3.(3) OJ L 91, 12. 4. 1996, p. 46.(4) OJ L 252, 16. 9. 1997, p. 18.ANNEX 'ANNEX VIZONES ELIGIBLE FOR THE SPECIAL AID FOR DURUM WHEATGERMANYKreiseBaden-WÃ ¼rttemberg:Stadt Stuttgart, Ludwigsburg, Rems-Murr-Kreis, Stadt Heilbronn, Heilbronn, Hohenlohekreis, Main-Tauber-Kreis, Stadt Karlsruhe, Karlsruhe, Stadt Baden-Baden, Rastatt, Stadt Heidelberg, Stadt Mannheim, Rhein-Neckar-Kreis, Stadt Pforzheim, Enzkreis, OrtenaukreisBayern:Stadt Ingolstadt, Dachau, EichstÃ ¤tt, Freising, FÃ ¼rstenfeldbrÃ ¼ck, Neuburg-Schrobenhausen, Pfaffenhofen a.d.Ilm, Kelheim, Stadt Ansbach, Neustadt-Bad Winsheim, Stadt Aschaffenburg, Aschaffenburg, Bad Kissingen, RhÃ ¶n-Grabfeld, HaÃ berge, Kitzingen, Main-Spessart, Stadt Schweinfurt, Schweinfurt, Stadt WÃ ¼rzburg, WÃ ¼rzburgRheinland-Pfalz:Ahrweiler, Stadt Koblenz, Mayen-Koblenz, Bad Kreuznach, Rhein-Lahn-Kreis, Westerwald-Kreis, Bernkastel-Wittlich, Bitburg-PrÃ ¼m, Daun, Trier-Saarburg, Stadt Trier, Stadt Frankenthal, Landau i.d.P., Ludwigshafen, Mainz, Neustadt/Weinstr., Speyer, Worms, Alzey-Worms, Bad DÃ ¼rkheim, Donnersbergkreis, Germersheim, SÃ ¼dl. WeinstraÃ e, Ludwigshafen, Mainz-BingenHessen:Stadt Frankfurt/Main, Wiesbaden, BergstraÃ e, Stadt Darmstadt, Darmstadt-Dieburg, GroÃ -Gerau, Hochtaunuskreis, Main-Kinzig-Kreis, Main-Taunus-Kreis, Stadt Offenbach, Offenbach, Rheingau-Taunus-Kreis, Wetteraukreis, Lahn-Dill-Kreis, Limburg-WeilburgSaarland:Stadt SaarbrÃ ¼cken, Merzig-Wadern, Neunkirchen, Saarlouis, Sankt WendelSachsen:Mittweida, MuldentalkreisSachsen-Anhalt:Bernburg, KÃ ¶then, Burgenlandkreis, Mansfelder Land, Merseburg-Querfurt, Saalkreis, Sangerhausen, Aschersleben-StraÃ furt, Halberstadt, Jerichower Land, Quedlinburg, SchÃ ¶nebeckThÃ ¼ringen:Unstrut-Hainich-Kreis, KyffhÃ ¤userkreis, Gotha, SÃ ¶mmerda, Hildburghausen, Stadt Weimar, Weimarer Land, Altenburger Land, Stadt ErfurtSPAINComarcas AgrÃ ­colasAlmazÃ ¡n (SO), Bajo AragÃ ³n (TE), CampiÃ ±a (GU), Campo de GÃ ³mara (SO), Centro (AB), El Cerrato (P), Hoya de Huesca (HU), La MontaÃ ±a (A), Las Vegas (M), LogrosÃ ¡n (CC), Monegros (HU), Noroeste (MU), Requena-Utiel (V), Rioja Baja (LO), SegrÃ ­a (L), Sierra Rioja Baja (LO), Sur (VA), Suroeste y Valle de GuadalentÃ ­n (MU), Trujillo (CC), Urgel (L), Valle de Ayora (V)FRANCEDÃ ©partementsAisne, Aube, Charente, Charente-Maritime, Cher, Deux-SÃ ¨vres, Essonne, Eure, Eure-et-Loir, Indre, Indre-et-Loire, Loir-et-Cher, Loiret, Lot-et-Garonne, Maine-et-Loire, Marne, NiÃ ¨vre, Orne, Sarthe, Seine-et-Marne, VendÃ ©e, Vienne, Yonne, YvelinesITALYProvinceAlessandria, Bologna, Brescia, Cremona, Ferrara, ForlÃ ¬, Gorizia, Mantova, Milano, Modena, Padova, Parma, Pavia, Piacenza, Pordenone, Ravenna, Reggio Emilia, Rimini, Rovigo, Torino, Treviso, Udine, Venezia, Vercelli, Verona, VicenzaUNITED KINGDOMEngland`